Citation Nr: 1234718	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-10 960	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from December 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral sensorineural hearing loss with a 10 percent disability rating effective January 7, 2011.


FINDING OF FACT

On September 6, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran through his authorized representative sent a letter by facsimile on September 6, 2012, wherein the Veteran requested to withdraw his appeal seeking an increased evaluation for hearing loss.  See September 5, 2012 VA Form 21-4138.  The Veteran had been scheduled for a video Board hearing before the undersigned on the day his request was received.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


